Citation Nr: 1203185	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for a cervical spine disability, currently rated as 10 percent disabling.  

4.  Entitlement to an increased initial rating for folliculitis of the head and neck, currently rated as 10 percent disabling.  

5.  Entitlement to an initial compensable rating for a left testicle disability with history of bilateral inguinal hernia repair.  

6.  Entitlement to an initial compensable rating for left foot plantar fasciitis with onychomycosis of the left great toenail.  

7.  Entitlement to an initial compensable rating for allergic rhinitis.  

REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1989, from June 1991 to January 2004, and from July 2005 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

For reasons explained below, the issues of entitlement to increased initial ratings for a lumbar spine disability, a cervical spine disability, folliculitis of the head and neck, a left testicle disability with history of bilateral inguinal hernia repair, left foot plantar fasciitis with onychomycosis of the left great toenail, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

There is no competent and credible evidence establishing that the Veteran currently has a right knee disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in April 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, and a VA examination report.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis of the knee becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records reflect that in May 1996, the Veteran was involved in a motor vehicle accident.  He complained of pain in the lateral right knee and was treated for a right lateral collateral ligament strain.  Subsequently, a February 1998 service treatment record shows that the Veteran was seen for status post right knee sprain following the 1996 motor vehicle accident.  He was diagnosed with resolved knee sprain.  At a May 2006 demobilization examination, although the Veteran complained of knee trouble, his right knee was not found to have any abnormalities.  

The Veteran underwent VA examination in March 2007.  He reported that he had injured his right knee in a car accident in 1991 and that his right knee had bothered him ever since this accident.  He complained that at the time of the accident, he had suffered from right knee weakness, stiffness, lack of endurance, and locking.  He complained of experiencing right knee pain for the last 15 years.  He stated that his localized right knee pain occurred twice a month and lasted 1 day each time.  He described the knee pain as being burning and sharp and maintained that it was a 4/10 in severity.  He indicated that the pain could be elicited by physical activity and was relieved by rest and medication.  He denied any incapacitation due to his right knee and reported being able to function with medication at the time of the knee pain.  The Veteran was not receiving any treatment for his right knee and had not had any prosthetic implants of the joint.  The examiner noted that there was no functional impairment resulting from his right knee condition.  Examination of the right knee revealed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, guarding of movement, locking pain, crepitus, or limited range of motion.  The anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test, and medial and lateral meniscus test were all within normal limits.  An x-ray of the right knee was negative for any abnormalities.  The examiner found that there was no diagnosis for a right knee condition because there was no pathology to render a diagnosis.  
 
The Board acknowledges that a right knee sprain was noted in a May 1996 service treatment record and that the Veteran complained of knee trouble in a May 2006 service demobilization examination report.  However, such is not indicative of the current presence of a right knee disability.  Since his current claim was filed in November 2006, the findings on VA examination in March 2007 revealed that there was no right knee disability present.  In fact, the March 2007 examiner concluded that there was no diagnosis for a right knee condition because there was no pathology to render a diagnosis.  

Additionally, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of right knee disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine whether the origin of knee complaints are due to arthritis, ligament damage, muscular damage, bone impairment, etc.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of a knee disability.  In any event, the Board finds the VA examiner's conclusion to be of greater probative value in this regard.  Moreover, while the Veteran complained of right knee pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, in the absence of objective evidence of a current disability during the period of the claim, service connection for a right knee disability is not warranted on any basis and must be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a right knee disability is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for increased initial ratings for a lumbar spine disability, a cervical spine disability, folliculitis of the head and neck, a left testicle disability with history of bilateral inguinal hernia repair, left foot plantar fasciitis with onychomycosis of the left great toenail, and allergic rhinitis.  

The Veteran was last afforded a VA examination for his lumbar spine disability, cervical spine disability, folliculitis of the head and neck, left testicle disability 
with history of bilateral inguinal hernia repair, left foot plantar fasciitis with onychomycosis of the left great toenail, and allergic rhinitis in March 2007, almost 5 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because there may have been changes in the Veteran's conditions, the Board finds that new examinations of the spine, skin, genitourinary system, feet, and sinuses are needed to fully and fairly evaluate the Veteran's claims for increased initial ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected lumbar spine, cervical spine, folliculitis of the head and neck, left testicle, left foot, and allergic rhinitis disabilities at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Schedule the Veteran for an examination of the spine to determine the current severity of his lumbar spine and cervical spine disabilities.  The examiner must review the claims folder in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with the lumbar and cervical spine disabilities.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  

The examiner should also describe any functional loss pertaining to the service-connected lumbar and cervical spine disabilities due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  A rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for an examination of the skin to determine the current severity of his folliculitis of the head and neck.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the service-connected folliculitis of the head and neck.  The examiner should determine what percent of the entire body and of exposed areas are affected by the folliculitis.  The examiner should indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for the disability during the past 12-month period, and if so, how often the medication was required.  The examiner should also indicate whether the disability results in disfigurement of the head, face and neck and to describe such in detail.  If disfigurement exists, photographs should be provided, if possible, with the examination report.  A rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for a genitourinary examination to determine the current severity of his left testicle disability with history of bilateral inguinal hernia repair.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the service-connected left testicle disability with history of bilateral inguinal hernia repair.  The examiner should determine whether the disability requires long-term drug therapy or any intensive management.  A rationale for any opinion expressed should be provided.

5.  Schedule the Veteran for an examination of the feet to determine the current severity of his left foot plantar fasciitis with onychomycosis of the left great toenail.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the service-connected left foot plantar fasciitis with onychomycosis of the left great toenail.  The examiner should determine what percent of the entire body or of exposed areas are affected by the onychomycosis.  The examiner should indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for the disability during the past 12-month period, and if so, how often the medication was required.  The examiner should also determine whether the plantar fasciitis is mild, moderate, severe, or pronounced in severity.  The examiner should also describe any functional loss pertaining to the service-connected plantar fasciitis due to pain or weakness, and to document all objective evidence of those symptoms.  A rationale for any opinion expressed should be provided.

6.  Schedule the Veteran for an examination of the sinuses to determine the current severity of his allergic rhinitis.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the service-connected allergic rhinitis.  The examiner should determine whether the disability is manifested by polyps.  The examiner should also indicate the degree of obstruction of the nasal passage on both sides.  A rationale for any opinion expressed should be provided.

7.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


